Citation Nr: 1639984	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  09-37 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)).


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel











INTRODUCTION

The Veteran had active duty service from October 1987 to June 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a De Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2005 that denied service connection for PTSD.  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In July 2013, the Board (by a VLJ other than the undersigned) expanded the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include acquired psychiatric disorders other than PTSD.  The July 2013 decision denied the claim for service connection for PTSD and remanded the claim for service connection for acquired psychiatric disorders other than PTSD for additional development.  The case is now assigned to the undersigned.

The Board notes that the Veteran was previously represented in this matter by Disabled American Veterans.  In March 2014, the Veteran submitted a new VA Form 21-22 in favor of alternate representation.  Thus, the Board finds that the Veteran revoked Disabled American Veterans' authority to represent him in this matter, which he is entitled to do.  In a February 2016 correspondence, the alternate representative notified the Board that they declined to accept representation.  Consequently, the Board finds that the provisions in 38 C.F.R. § 20.608(b) do not apply.  In a March 2016 letter, the Veteran was notified that he was not represented and offered the opportunity to secure new representation.  He did not respond.  Therefore, the Veteran is representing himself.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the Veteran had an acquired psychiatric disorder, other than PTSD, which pre-existed his active service.

2. The preponderance of the evidence is against a finding that the Veteran's pre-existing acquired psychiatric disorder, other than PTSD, was aggravated (i.e., underwent a permanent increase in severity) during his active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, other than PTSD, is not warranted, including on the basis of aggravation of a pre-existing disability.  38 U.S.C.A. §§ 1131, 1132, 1133, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304(f), 3.306 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. 

VA's duty to notify was satisfied by August 2013 correspondence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The RO arranged for a VA examination in August 2009.  In accordance with the Board's July 2013 remand, a September 2013 addendum to the VA examination report has also been obtained to supplement the VA examiner's opinion.  The Board finds that the examination report and medical opinion offered by the September 2013 addendum to be adequate to address the claim because it reflects familiarity with the factual record, and the opinion is accompanied by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal linkage between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is a permanent increase in severity of the disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If the presumption of aggravation attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.

The clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the no-aggravation result be "undebatable."  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet.App. 228, 232 (1991)); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999)).  The determination of whether the record contained clear and unmistakable evidence of sufficient weight to rebut this presumption of soundness and aggravation is subject to de novo review by this Court.  See Cotant v. Principi, 17 Vet. App. 116, 130 (2003). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background

The Board notes in August 2005 the Veteran initially submitted a claim for service connection for PTSD resulting from military sexual trauma (MST).  As noted above in the July 2013 Board remand, the issue was expanded under Clemons, 23 Vet. App. at 1, to include acquired other psychiatric disorders in addition to PTSD.

The Veteran's service treatment records show that on June 1987 service entrance examination there were no psychiatric problems observed or listed.  His STRs also show that he was brought in for blood alcohol testing in July 1988 and threatened suicide if his blood was drawn. The attending physician determined that this was "just an idle threat to confuse matters" and reported that the Veteran "admits to a drinking problem but does not seem to desire to change this behavior."  In February 1989 he was found "destroying" his room and he again threatened suicide if he was not discharged from service.  The Veteran declined a separation examination and the medical examiner who reviewed his service medical records at separation reported that the records did not indicate a significant change in the Veteran's health from induction.

VA treatment records dated from 1995 to 1996 note the Veteran was seen for various complaints, including psychiatric complaints, substance abuse, and a suicide attempt.  In a July 1996 VA treatment note, the Veteran reported a history of domestic and sexual abuse since childhood.  No diagnosis of PTSD or any other acquired psychiatric disorder was noted at that time.

In June 2005, the Veteran was hospitalized for suicidal tendencies.

In an August 2005 statement, the Veteran discussed stressful incidents he experienced during service.  He stated that he developed pneumonia and a hernia during basic training, and felt that his superiors neglected his pain and did not listen "to his cries for help."  He detailed being coerced into a "black market" operation by one of his superior officers.  He also reported that a superior officer invited him to a party at which the Veteran used illegal drugs (with that officer and several others) and was then forcibly sexually assaulted by the officers.  He stated that the officers subsequently threatened him if he reported what had happened and that he never told what had happened until years after service.

The Veteran provided more detail on the MST in an October 2005 statement, and noted in a December 2006 statement that it occurred between 1988 and 1990. 

In September 2005, the Veteran was again hospitalized for substance abuse treatment following a suicide attempt.  The September 2005 VA hospitalization discharge report following this hospitalization and a September 2006 VA substance use disorder program discharge report noted a diagnosis of PTSD, noted to be secondary to military trauma.

A September 2005 VA treatment note noted diagnoses of polysubstance dependence, depressive disorder, and PTSD (which was noted to be the result of MST).  

A February 2006 VA psychiatric treatment noted the Veteran reported he was sexually molested between the ages of 6 and 10 years of age.  His extensive history of drug use, including alcohol, cocaine, and marijuana was also noted.

Statements from the Veteran's father, stepmother, siblings, and friend were received in October 2005, November 2006, and December 2006, and detailed that Veteran's personality had changed during service.  His father said he visited the Veteran while he was stationed in Hawaii in 1989 and could tell that something was bothering him but he did not talk about it.  The Veteran's siblings and stepmother reported that after he returned from service he was distant and moody and had a serious drug problem.  His friend said that after service he became moody and depressed.

On August 2009 VA examination, the Veteran noted mild depression occurring since childhood.  He reported a history of childhood physical abuse by his father and childhood sexual abuse by a cousin.  He also reported starting drinking alcohol at approximately 13 years old and using marijuana before service.  The Veteran noted he continued using marijuana during service.  The examiner noted diagnoses of PTSD, chronic polysubstance dependence, personality disorder NOS with antisocial, borderline, and narcissistic features.  The examiner opined the Veteran's PTSD was less likely than not caused by or a result of MST and was not aggravated by MST. As part of his rationale, the examiner explained the Veteran had a significant drug history prior to MST and continued to have significant drug use after the MST; had significant antisocial personality features before the MST and continues to have significant personality features after the MST; and had significant emotional disturbances before the MST and continues to have significant emotional disturbances after the MST.  The examiner also noted the Veteran's military service records showed he was having disciplinary problems prior to the MST as well as after. 

On September 2013 VA addendum opinion, the examiner opined that the Veteran's acquired psychiatric disorders (other than PTSD) were also less likely than not incurred in or caused by his military service; that these disorders had clearly and unmistakably existed prior to service; and that these disorders were not aggravated beyond their natural progression by any in-service injury, event, or illness, for the following reasons.  The examiner explained the Veteran had a significant childhood history of physical and sexual abuse, and had a significant history of substance abuse that began prior to military service and continued in the military.  He explained the Veteran's use of substances while in the military were more likely to have been the underlying causes of his psychiatric symptoms in service.  The examiner also noted "while his military service might have presented him with temporary situational stressors, those temporary stressors are not enough, per se, to permanently aggravate a pre-existing condition." He also opined that the "Veteran's depressive symptoms more likely than not have an onset in childhood and are secondary to childhood abuse issues as well as chronic substance abuse since he was 15 years old."  Finally, the examiner explained "there are no indications that any pre-existing symptoms were permanently aggravated by military service.  His ongoing abuse of substances is a natural progression for individuals with a history of [p]olysubstance dependence.  His mood symptoms are more likely to be related to the drug abuse, psychosocial consequences of polysubstance abuse, and childhood abuse issues."

The examiner also opined that the Veteran's acquired psychiatric disorders (other than PTSD) were less likely than not proximately due to or the result of the Veteran's service-connected hernia disability.

Analysis

Because there are no psychiatric problems noted on the Veteran's June 1987 service entrance examination, he is presumed to have been sound upon entry into service.  However, the Board finds that clear and unmistakable evidence shows that the Veteran's psychiatric disorders pre-existed his active service.  As noted by the August 2009 examiner, the Veteran reported having mild depression occurring since childhood, and a history of childhood physical and sexual abuse causing psychiatric symptoms.  The September 2013 examiner opined that the Veteran's psychiatric disorders were related to the abuse he suffered in his childhood and his related drug use.

The Board finds that the Veteran's pre-existing psychiatric disorders did not increase in severity during service.  The August 2009 examiner noted that the Veteran had significant drug use, antisocial personality features, and emotional disturbances before and after his reported MST.  The September 2013 examiner also noted that the Veteran had a significant history of drug use that began prior to his service, and while his service included "temporary situational stressors, those temporary stressors are not enough, per se, to permanently aggravate a pre-existing condition."  

The Board acknowledges the Veteran's sincere belief that his psychiatric disorders were the result of, or were aggravated by, his military service, including the MST.  To be clear, the Veteran is competent and qualified to report that in-service events took place and the Board does not question his credibility about the events he reports, including the MST.  However, the Veteran is not shown to possess any specialized training in the medical field to provide a qualified opinion about whether the in-service events are the cause of his current symptoms.  See Jandreau v. Nicholeson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the probative medical evidence to be of greater weight than the Veteran's lay contentions because, in this case, questions concerning the nature, cause, and progression of psychiatric disorders require medical expertise.  In the present case, the only competent medical opinions concerning the nature and cause of the Veteran's psychiatric disorders are the August 2009 and September 2013 VA opinions, which indicate his psychiatric disorders are related to the childhood abuse he suffered and were not aggravated during his service.  In so finding, the Board is not discounting the seriousness of the traumatic events that the Veteran suffered in service.  However, the Board must rely on the competent medical evidence of record, see Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (Board may only use independent medical evidence and may not substitute its own medical opinion for that of competent medical professionals), and, in this case, that evidence supports the finding that the Veteran's pre-existing psychiatric conditions were not aggravated by service

The competent and probative post-service evidence, taken together with the evidence obtained before and during service, does not support the conclusion that the Veteran's pre-existing psychiatric disorders increased in severity during service beyond the natural progress of those conditions.  The presumption of soundness is therefore rebutted, and the claim for service connection must be denied.  See Wagner, supra.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


